            Case 1:17-cv-00153-OTW Document 70 Filed 10/29/18 Page 1 of 2



UNITED STATES DISTRICT COURT 
SOUTHERN DISTRICT OF NEW YORK 
‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐x 
ERASMO CRUZ, on behalf of himself,                            :     
individually, and on behalf of others similarly‐ :                  
                                                              :         17‐CV‐153 (OTW) 
situated, 
                                                              :     
                                       Plaintiff,             :         ORDER OF DISMISSAL                     
                                                              :         WITH PREJUDICE 
                      ‐against‐                               :
                                                              :      
MERCURY CONSTRUCTION CONCEPTS, INC.,  : 
HANDY ANDY SQUAD, INC., and ANDREW                            :
RUSSAC, an individual,                                        :
                                                              :
                                       Defendants.            : 
‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐x 

         ONA T. WANG, United States Magistrate Judge: 

         Upon the joint application of the Plaintiff and the Defendants (ECF 69), by their 

respective counsel, for entry of an Order of Voluntary Dismissal with Prejudice, upon approving 

of the parties’ negotiated Settlement Agreement and Amendment (“the Settlement”), dated 

November 1, 2017 and October 18, 2018 respectively, in the above‐captioned action pursuant 

to Cheeks v. Freeport Pancake House, Inc., 796 F.3d 199 (2d Cir. 2015), and the parties having 

consented to the entry of this Order; and sufficient cause appearing for the same; after due 

deliberation; it is  

         HEREBY ORDERED AS FOLLOWS: 
              1. The parties’ Settlement has been negotiated in good faith and at arm’s length by 
                   the parties through their respective counsel; 
              2. The Settlement is approved as a fair and reasonable disposition of Plaintiff’s 
                   claims brought pursuant to the Fair Labor Standards Act; and 
        Case 1:17-cv-00153-OTW Document 70 Filed 10/29/18 Page 2 of 2



          3. Accordingly, this action, and all of the claims asserted therein, is hereby 
             dismissed in its entirety with prejudice. The Court shall retain jurisdiction over 
             this matter to enforce the parties’ Settlement Agreement and to enter judgment 
             in the event of Defendants’ breach of it in accordance with the agreement’s 
             terms.  

      SO ORDERED. 

 

                                                             s/  Ona T. Wang                        
Dated: New York, New York                                                Ona T. Wang 
       October 29, 2018                                         United States Magistrate Judge 


 
